UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                                Plaintiff,

                    -against-

CITY OF NEW YORK; MARTHA W. KING;
NYC HEALTH + HOSPITALS; PATSY YANG;
C.O. EVERETT, SHIELD NO. 9257; ALLEN                                20-CV-0644 (CM)
RILEY; THOMAS J. LOUGHREN; TERRY
MORAN; ANTHONY J. ANNUCCI; CARL J.                       ORDER TO SHOW CAUSE UNDER
KOENIGSMANN; SUSANNA NAYSHULER;                                28 U.S.C. § 1915(g)
DR. HAMMER; OSBOURNE A. McKAY;
MICHAEL WASHINGTON; ROBERT
MORTON; MICHAEL CAPRA; RAZIA
FERDOUS; VERONICA MONRO; AND
SCHUPAK, PHARMACIST,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a prisoner at Sing Sing Correctional Facility, filed this action pro se and seeks in

forma pauperis (“IFP”) status. The Court directs Plaintiff to show cause why the Court should not

deny his IFP application under 28 U.S.C. § 1915(g), the Prison Litigation Reform Act’s three-strikes

provision.

                             PRISON LITIGATION REFORM ACT

       The Prison Litigation Reform Act (PLRA) added the following three-strikes provision to the

IFP statute:

       In no event shall a prisoner bring a civil action…under this section if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).
          The Court finds that Plaintiff has accumulated three strikes under the PLRA, and he is

therefore barred under § 1915(g) from filing any actions IFP. See Reid v. Dumberger, ECF 1:17-CV-

1124, 54 (S.D.N.Y. Mar. 27, 2018) (granting Defendants’ motion to dismiss because “plaintiff has

failed to plausibly state a claim upon which relief can be granted”); Reid v. Donald, No. 12-CV-

0533 (TJM) (DEP) (N.D.N.Y. Mar. 11, 2014) (granting Defendants’ motion to dismiss for Plaintiff’s

failure to state a claim); Smith, et al. v. Clarke, No. 12-CV-0032 (JCT) (W.D. Va. Mar. 20, 2012)

(dismissing the action “without prejudice, pursuant to § 1915A(b)(1), as legally frivolous”).

          Because Plaintiff is barred under § 1915(g), unless he is “under imminent danger of serious

physical injury,” Plaintiff must pay the filing fee. Plaintiff does not allege any facts suggesting that

he is in imminent danger of serious physical injury. 1 Instead, Plaintiff alleges that on various dates

from September 23, 2016, through September 17, 2019, Defendants violated his constitutional

rights.

                           NOTICE AND OPPORTUNITY TO BE HEARD

          A pro se litigant is generally entitled to notice and an opportunity to be heard before the

Court issues a final decision that is unfavorable to the litigant. See Snider v. Melindez, 199 F.3d 108,

113 (2d Cir. 1999) (requirement of notice and opportunity to be heard “plays an important role in

establishing the fairness and reliability” of the dismissal order, “avoids the risk that the court may

overlook valid answers to its perception of defects in the plaintiff’s case,” and prevents unnecessary

appeals and remands).

          The Court therefore grants Plaintiff leave to submit a declaration showing that, while a

prisoner, he has not filed three or more cases that were dismissed as frivolous, malicious, or for




          1
        An imminent danger is not one “that has dissipated by the time a complaint is filed,” Pettus
v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009); rather, it must be one “existing at the time the
complaint is filed,” Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir. 2002).
                                                     2
failure to state a claim. Plaintiff must submit this declaration within thirty days. If Plaintiff does not

make this showing, or if he fails to respond to this order, the Court will deny Plaintiff’s IFP

application, dismiss the action without prejudice, and bar Plaintiff from filing future actions IFP

while he is a prisoner. 2

                                               CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Court directs Plaintiff to show cause why the Court should not deny his IFP application

under the PLRA’s three strikes provision, 28 U.S.C. § 1915(g). Plaintiff must file a declaration

within thirty days explaining any reason why he should not be barred under the PLRA. A

declaration form is attached to this order for Plaintiff’s convenience. If Plaintiff does not show

cause, or if he fails to respond to this order, the Court will deny Plaintiff’s IFP application, dismiss

this action without prejudice, and bar Plaintiff under § 1915(g) from filing future actions IFP while

he is a prisoner.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       February 14, 2020
             New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




         2
             Plaintiff is not barred from filing a new case by prepaying the filing fee.
                                                       3
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
